PROSPECTUS July 31, 2009 (as supplemented on September10, 2009) Hodges Fund Hodges Small Cap Fund Retail Class (ClassR) Institutional Class (ClassI) PROSPECTUS August 31, 2009 (as supplemented on September10, 2009) Hodges Blue Chip 25 Fund Hodges Equity Income Fund Hodges Pure Contrarian Fund Retail Class (ClassR) The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Hodges Fund Hodges Small Cap Fund Hodges Blue Chip 25 Fund Hodges Equity Income Fund Hodges Pure Contrarian Fund The Hodges Fund, Hodges Small Cap Fund, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund and Hodges Pure Contrarian Fund (each a “Fund” and collectively, the “Funds”) are mutual funds that seek long-term capital appreciation.(The Hodges Equity Income Fund also seeks income.)Hodges Capital Management, Inc. (the “Advisor”) is the investment advisor to the Funds.The Funds are each a series of Professionally Managed Portfolios (the “Trust”) and do not hold themselves out as related to any other series of the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series. Note:The Hodges Fund and Hodges Small Cap Fund offer both Retail Class shares and Institutional Class shares.The Hodges Blue Chip 25 Fund, Hodges Equity Income Fund and Hodges Pure Contrarian Fund only offer Retail Class shares. The Hodges Blue Chip 25 Fund, Hodges Equity Income Fund and Hodges Pure Contrarian Fund will commence operations on September10, 2009. Table of Contents AN OVERVIEW OF THE FUNDS 3 PERFORMANCE 11 FEES AND EXPENSES 14 INVESTMENT OBJECTIVE 15 PRINCIPAL INVESTMENT STRATEGIES 16 PRINCIPAL RISKS OF INVESTING IN THE FUNDS 21 PORTFOLIO HOLDINGS INFORMATION 25 MANAGEMENT OF THE FUNDS 25 SHAREHOLDER INFORMATION 27 ACCOUNT AND TRANSACTION POLICIES 34 EXCHANGING SHARES 36 TOOLS TO COMBAT FREQUENT TRANSACTIONS 36 DIVIDENDS AND DISTRIBUTIONS 37 TAX CONSEQUENCES 37 RULE 12b-1 AND OTHER SERVICE FEES 38 FINANCIAL HIGHLIGHTS 39 PRIVACY NOTICE 43 This Prospectus sets forth basic information about the Funds that you should know before investing.It should be read and retained for future reference. AN OVERVIEW OF THE FUNDS THE HODGES FUND WHAT IS THE FUND’S INVESTMENT OBJECTIVE? The Hodges Fund seeks long-term capital appreciation. WHAT ARE THE FUND’S PRINCIPAL INVESTMENT STRATEGIES? The Hodges Fund invests primarily in common stocks of companies of any market capitalization, from larger well-established companies to smaller, emerging growth companies.In selecting investments, the Advisor will invest in companies with prospects for above-average growth over an extended period of time.The Hodges Fund may also invest in value or contrarian situations.In addition, the Fund may engage in short-sale transactions with respect to 25% of its net assets.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices. The Fund may also engage in short selling and may sell options and write “covered” call options. WHAT ARE THE PRINCIPAL RISKS OF INVESTING IN THE FUND? There is the risk that you could lose all or a portion of your investment in the Hodges Fund.The following risks could affect the value of your investment: •The stock market declines; •Interest rates rise which can result in a decline in the equity market; •Stocks in the Hodges Fund’s portfolio may not increase their earnings at the rate anticipated; •Securities of smaller capitalization companies generally involve greater volatility than investing in larger, more established companies; •An anticipated development may not occur in a value stock or turnaround situation; •The Hodges Fund’s short selling activities could result in a loss; •Foreign securities in the Hodges Fund’s portfolio may be less liquid and more volatile than domestic securities; and •The Advisor’s policies may cause it to pass up opportunities to buy certain securities or may cause it to sell certain securities when circumstances might otherwise be favorable. Table of Contents 3 WHO MAY WANT TO INVEST IN THE FUND? The Hodges Fund may be appropriate for investors who: •Are pursuing a long-term goal such as retirement; •Want to add an investment with growth potential to diversify their investment portfolio; or •Are willing to accept higher short-term volatility along with higher potential for long-term growth of capital. The Hodges Fund may not be appropriate for investors who: •Need regular income; or •Are pursuing a short-term goal. THE HODGES SMALL CAP FUND WHAT IS THE FUND’S INVESTMENT OBJECTIVE? The Hodges Small Cap Fund (the “Small Cap Fund”) seeks long-term capital appreciation. WHAT ARE THE FUND’S PRINCIPAL INVESTMENT STRATEGIES? The Small Cap Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in the stocks of small capitalization (“small cap”) companies, which the Advisor defines as those companies with a maximum market capitalization at the time of purchase no greater than the capitalization of companies within the Russell 2000® Index.As of the Russell 2000® Index’s most recent rebalancing in May 2009, the maximum capitalization of companies within the Russell 2000® Index was $1.688 billion.The Advisor will invest in those companies that it feels are undervalued, under-followed and/or offer above-average growth prospects.The remaining 20% of the Fund’s net assets may be invested in the stocks of micro, mid and large capitalization companies, investment grade debt securities, U.S. government securities and other investment companies.Although most of the Fund’s securities will be domestic, the Fund may invest up to 25% of its net assets in equity securities of foreign issuers including through American Depositary Receipts (“ADRs”) if those securities are consistent with the aforementioned categories of issuers.In addition, the Fund may engage in short-sale transactions with respect to 25% of its net assets.The Fund uses a “bottom-up” approach in investing.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Fund may also engage in short selling and may sell options and write “covered” call options. Table of Contents 4 Because there are practical limits to the amount of small cap assets that can be effectively managed, the Small Cap Fund will close to new investors when it reaches an asset size as determined by the Advisor to be too large to sustain additional assets.Shareholders will be provided a 30-day written notice upon such conditions.If the Small Cap Fund closes to new investors, based on market conditions and other factors, it may reopen at a later date. WHAT ARE THE PRINCIPAL RISKS OF INVESTING IN THE FUND? There is the risk that you could lose all or a portion of your investment in the Small Cap Fund.The following risks could affect the value of your investment: •The stock market declinesor stocks in the Small Cap Fund’s portfolio may not increase their earnings at the rate anticipated; •The Small Cap Fund’s short selling activities could result in a loss; •Interest rates rise which can result in increased costs for small cap companies; •Securities of smaller cap companies involve greater risk than securities of larger more established companies; •Securities of smaller cap companies may also possess comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on major stock exchanges; and •Foreign securities involve additional risks, including currency-rate fluctuations, political and economic instability, differences in financial reporting standards, and less-strict regulation of securities markets. WHO MAY WANT TO INVEST IN THE FUND? The Small Cap Fund may be appropriate for investors who: •Are pursuing a long-term goal such as retirement; •Want to add an equity investment with growth potential to their investment portfolio; and •Understand and can bear the risks of investing in small cap companies. The Small Cap Fund may not be appropriate for investors who: •Need regular income; •Are pursuing a short-term goal; or •Are unable to bear the volatility and risks inherent in investing in small cap stocks. Table of Contents 5 THE HODGES BLUE CHIP 25 FUND WHAT IS THE FUND’S INVESTMENT OBJECTIVE? The Hodges Blue Chip 25 Fund (the “Blue Chip 25 Fund”) seeks long-term capital appreciation. WHAT ARE THE FUND’S PRINCIPAL INVESTMENT STRATEGIES? Under normal market conditions, the Blue Chip 25 Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in large capitalization equity securities.The Advisor defines large capitalization companies as those with market capitalizations that are within the range of market capitalization of companies constituting the S&P 500® Index at the time of purchase.As of December31, 2008, the average and median market capitalizations for the S&P500® Index were $15.7billion and $6.2billion, respectively.The Fund will generally hold 25 positions, although from time to time, the Fund may hold as few as 20 and as many as 30 positions depending on market conditions. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research, and means that the Advisor looks at companies one at a time to determine if a company is an attractive investment opportunity and if it is consistent with the Fund’s investment policies.While the Blue Chip25 Fund invests primarily in securities that are traded in the United States, it may also invest up to 25% of its net assets in stocks of foreign companies which are U.S.dollar denominated and trade on a domestic national securities exchange, including American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices. The Fund may also engage in short selling and may sell options and write “covered” call options. WHAT ARE THE PRINCIPAL RISKS OF INVESTING IN THE FUND? There is the risk that you could lose all or a portion of your investment in the Blue Chip25 Fund.The following risks could affect the value of your investment: ·The stock market declines; ·Interest rates rise, which can result in a decline in the equity market; ·Stocks in the Blue Chip25 Fund’s portfolio may not increase their earnings at the rate anticipated; ·Investments in large capitalization companies may be more prone to global economic risks; ·The Blue Chip25 Fund’s performance will vary with the success or failure of the investment strategy of the research analysis and security selection of the Advisor; ·Investments in foreign securities may have additional risks related to political, social and economic developments abroad, as well as differences between U.S. and foreign regulatory requirements; and ·Purchasing options and short selling activities can be riskier than many investment strategies and may result in greater volatility for the Fund, particularly in periods of market declines. Table of Contents 6 WHO MAY WANT TO INVEST IN THE FUND? The Blue Chip 25 Fund may be appropriate for investors who: ·Are pursuing a long-term goal such as retirement; ·Want to add an investment with growth potential to diversify their investment portfolio; or ·Are willing to accept a moderate degree of investment risk along with higher potential for long-term growth of capital. The Blue Chip 25 Fund may not be appropriate for investors who: ·Need regular income; or ·Are pursuing a short-term goal. THE HODGES EQUITY INCOME FUND WHAT IS THE FUND’S INVESTMENT OBJECTIVE? The Hodges Equity Income Fund (the “Equity Income Fund”) seeks income and long-term capital appreciation. WHAT ARE THE FUND’S PRINCIPAL INVESTMENT STRATEGIES? Under normal market conditions, the Equity Income Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in income producing equity securities. Equity securities include common stock, preferred stock and equity-equivalent securities such as convertible securities, stock futures contracts or equity options.The Equity Income Fund may invest in investment-grade, convertible and non-convertible debt securities, U.S.government securities and money market funds.The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research, and means that the Advisor looks at companies one at a time to determine if a company is an attractive investment opportunity and if it is consistent with the Fund’s investment policies.While the Equity Income Fund invests primarily in securities that are traded in the United States, it may also invest up to 25% of its net assets in stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange (including ADRs, EDRs and GDRs), debt securities of companies, debt obligations of governments and their agencies and other similar securities.The Fund can invest in small, medium and large-cap as it has no limitations on the size of the market capitalization of equity securities in which it invests.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices. The Fund may also engage in short selling and may sell options and write “covered” call options. Table of Contents 7 WHAT ARE THE PRINCIPAL RISKS OF INVESTING IN THE FUND? There is the risk that you could lose all or a portion of your investment in the Equity Income Fund.The following risks could affect the value of your investment: ·The stock market declines ·Interest rates rise, which can result in a decline in the equity market or in the value of the fixed-income securities held by the Fund; ·Convertible securities may be callable by the issuer, which means that the issuer may force the conversion of the securities at a time when it is disadvantageous for the Fund to do so; ·Securities of smaller capitalization companies generally involve greater volatility than investing in larger, more established companies; ·Purchasing options can be riskier than many investment strategies and may result in greater volatility for the Equity Income Fund, particularly in periods of market declines. ·The Equity Income Fund’s performance will vary with the success or failure of the investment strategy of the research analysis and security selection of the Advisor; ·Investments in foreign securities may have additional risks related to political, social and economic developments abroad, as well as differences between U.S. and foreign regulatory requirements; and ·Purchasing options and short selling activities can be riskier than many investment strategies and may result in greater volatility for the Fund, particularly in periods of market declines. WHO MAY WANT TO INVEST IN THE FUND? The Equity Income Fund may be appropriate for investors who: ·Are pursuing a long-term goal such as retirement; ·Are seeking an above-average level of current income consistent with capital preservation; and ·Are able to tolerate the risks associated with investments in convertible securities. The Equity Income Fund may not be appropriate for investors who: ·Are pursuing a short-term goal. Table of Contents 8 THE HODGES PURE CONTRARIAN FUND WHAT IS THE FUND’S INVESTMENT OBJECTIVE? The Hodges Pure Contrarian Fund (the “Pure Contrarian Fund”) seeks long-term capital appreciation. WHAT ARE THE FUND’S PRINCIPAL INVESTMENT STRATEGIES? Under normal market conditions, the Pure Contrarian Fund invests primarily in common stocks of companies with an attractive price and free cash flow (the relationship between the price of a company’s stock and that company’s available cash from operations, minus capital expenditures).Such companies may also include special situations companies that are experiencing management changes and/or are currently out of favor.The Pure Contrarian Fund will invest without regard to a company’s market capitalization size.The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research, and means that the Advisor looks at companies one at a time to determine if a company is an attractive investment opportunity and if it is consistent with the Fund’s investment policies.In addition, the Fund may invest in investment-grade convertible and non-convertible debt securities, U.S.government securities and money market funds.While the Pure Contrarian Fund invests primarily in securities that are traded in the United States, it may also invest up to 25% of its net assets in foreign equity and debt securities, which include investments in emerging markets.Such investments in foreign securities may include direct investments and those of securities which are U.S.dollar denominated and trade on a domestic national securities exchange including American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).The Pure Contrarian Fund is a non-diversified fund, which may result in the portfolio being strategically focused in certain issuers or sectors.The Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices. The Fund may also engage in short selling and may sell options and write “covered” call options. WHAT ARE THE PRINCIPAL RISKS OF INVESTING IN THE FUND? There is the risk that you could lose all or a portion of your investment in the Pure Contrarian Fund.The following risks could affect the value of your investment: ·The stock market declines; ·Stock and bond prices may fall due to higher actual or anticipated inflation; ·Securities of smaller capitalization companies generally involve greater volatility than investing in larger, more established companies; ·Securities that are out of favor may perform differently from the market as a whole and can remain out of favor in relation to the broader market for some time.Investors should not expect the Pure Contrarian Fund to perform in close correlation with the broader market; Table of Contents 9 ·The Pure Contrarian Fund is non-diversified which meansan increase or decrease in the value of a single security may have a greater impact on the Pure Contrarian Fund’s total return than would happen to a diversified fund; ·Securities of smaller capitalization companies generally involve greater volatility than investing in larger, more established companies; ·The Pure Contrarian Fund’s performance will vary with the success or failure of the investment strategy of the research analysis and security selection of the Advisor; ·Investments in foreign securities, and especially those in emerging markets, may have additional risks related to political, social and economic developments abroad, as well as differences between U.S. and foreign regulatory requirements; and ·Purchasing options and short selling activities can be riskier than many investment strategies and may result in greater volatility for the Fund, particularly in periods of market declines. WHO MAY WANT TO INVEST IN THE FUND? The Pure Contrarian Fund may be appropriate for investors who: ·Are pursuing a long-term goal such as retirement; ·Want to add an equity investment with growth potential to their investment portfolio; and ·Understand and can bear the risks of investing in out-of-favor companies. The Pure Contrarian Fund may not be appropriate for investors who: ·Need regular income; or ·Are pursuing a short-term goal. Table of Contents 10 PERFORMANCE Hodges Fund The following performance information indicates some of the risks of investing in the Hodges Fund.The information below illustrates how the Hodges Fund’s performance has varied from year to year and the risks of investing in the Hodges Fund by showing its highest and lowest quarterly returns.The table illustrates the Hodges Fund’s average annual total return over time compared with broad-based market indices that include stocks of companies similar to those considered for purchase by the Hodges Fund.The Hodges Fund’s past performance, before and after taxes, is not necessarily an indication of how the Hodges Fund will perform in the future.Because the ClassI shares of the Hodges Fund commenced operations in November of 2008, the ClassI shares do not have a full year of performance information.Accordingly, no performance information for the ClassI shares is shown.The performance shown below is that of the Fund’s ClassR shares.The ClassI shares are invested in the same portfolio of securities as the ClassR shares, but the ClassI shares are subject to different expenses, which may cause the returns of the ClassI shares to differ from the returns of the ClassR shares. Calendar Year Total Returns* ClassR *The Hodges Fund’s year-to-date return for ClassR shares as of the most recent calendar quarter ended June30, 2009 was 0.80%. During the period shown in the bar chart, the Hodges Fund’s ClassR shares highest quarterly return was 45.08% for the quarter ended June30, 2003 and the lowest quarterly return was -32.21% for the quarter ended December31, Average Annual Total Returns as of December31, 2008 Hodges Fund 1 Year 5 Years 10 Years ClassR Shares(1) Return Before Taxes -49.49% -1.20% 0.60% Return After Taxes on Distributions(2) -49.58% -1.59% 0.15% Return After Taxes on Distributions and Sale of Fund Shares(2) -32.05% -0.87% 0.43% ClassI Shares(1) -47.14% -2.45% -0.50% S&P 500® Index(3) -37.00% -2.19% 1.38% Russell 3000® Index(4) -37.31% -1.95% -0.80% Table of Contents 11 (1) ClassI shares commenced operations on November 28, 2008.Performance shown prior to the inception of ClassI shares reflects the performance of the Hodges Fund’s ClassR shares, adjusted to reflect ClassI expenses. (2) The after-tax returns shown above are intended to show the impact of assumed federal income taxes on an investment in the Fund.The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period.The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher for certain figures because when a capital loss occurs upon the redemption of Fund shares, a tax deduction is provided that benefits the investor.After-tax returns are calculated using the historical highest individual federal marginal income tax rates and does not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). (3) The S&P 500® Index is an unmanaged index generally representative of the market for the stocks of large-sized U.S. companies.The S&P 500® Index is provided as a measure of general market performance and includes stocks that are different from those considered for purchase by the Fund. The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.You cannot invest directly in an index. (4) The Russell 3000® Index measures the performance of those Russell 3000® companies with higher price-to-book ratios and higher forecasted growth values.The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.You cannot invest directly in an index. Small-Cap Fund The following performance information indicates some of the risks of investing in the Small Cap Fund.The information below illustrates how the Small Cap Fund’s performance has varied and the risks of investing in the Small Cap Fund by showing its highest and lowest quarterly returns.The table illustrates the Small Cap Fund’s average annual total return over time compared with broad-based market indices that include stocks of companies similar to those considered for purchase by the Small Cap Fund.The Small Cap Fund’s past performance, before and after taxes, is not necessarily an indication of how the Small Cap Fund will perform in the future.Because the ClassI shares of the Small Cap Fund commenced operations in November of 2008, the ClassI shares do not have a full year of performance information.Accordingly, no performance information for the ClassI shares is shown.The performance shown below is that of the Fund’s ClassR shares.The ClassI shares are invested in the same portfolio of securities as the ClassR shares, but the ClassI shares are subject to different expenses, which may cause the returns of the ClassI shares to differ from the returns of the Class R shares. Calendar Year Total Returns* *The Small Cap Fund’s year-to-date return as of the most recent calendar quarter ended June 30, 2009 was 8.29%. Table of Contents 12 During the period shown in the bar chart, the Small Cap Fund’s highest quarterly return was 11.49% for the quarter ended June30, 2008 and the lowest quarterly return was -29.73% for the quarter ended December31, 2008. Average Annual Total Returns as of December 31, 2008 Hodges Small Cap Fund 1 Year Since Inception (1) ClassR Shares(1) Return Before Taxes -40.62% -41.00% Return After Taxes on Distributions(2) -40.62% -41.00% Return After Taxes on Distributions and Sale of Fund Shares(2) -26.40% -34.80% ClassI Shares(1) -40.90% -26.43% Russell 2000 Total Return Index(4) -33.79% -31.75% (1) The Small Cap Fund commenced operations on December 18, 2007.ClassI shares commenced operations on November 28, 2008.Performance shown prior to the inception of ClassI shares reflects the performance of the Small Cap Fund’s ClassR shares, adjusted to reflect ClassI expenses. (2) The after-tax returns shown above are intended to show the impact of assumed federal income taxes on an investment in the Fund.The “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that you still hold Fund shares at the end of the period.The “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period.The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher for certain figures because when a capital loss occurs upon the redemption of Fund shares, a tax deduction is provided that benefits the investor.After-tax returns are calculated using the historical highest individual federal marginal income tax rates and does not reflect the impact of state and local taxes.Actual after-tax returns depend on your situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (“IRAs”). (4) The Russell 2000 Total Return Index is an unmanaged index generally representative of the market for the stocks of small-sized U.S. companies.The Russell 2000 Total Return Index is provided as a measure of general market performance and includes stocks that are different from those considered for purchase by the Fund. The figures above reflect all dividends reinvested but do not reflect any deductions for fees, expenses, or taxes.You cannot invest directly in an index. Blue Chip 25 Fund, Equity Income Fund and Pure Contrarian Fund Because the Blue Chip 25 Fund, the Equity Income Fund and the Pure Contrarian Fund are new, they do not have a full calendar year performance record to compare against other mutual funds or broad measures of securities market performance such as indices.Performance information will be available after the Funds have been in operation for one calendar year. Table of Contents 13 FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Funds. Shareholder Fees(1) (fees paid directly from your investment) Hodges Fund Small Cap Fund Blue Chip 25 Fund Equity Income Fund Pure Contrarian Fund Class R Shares Class I Shares Class R Shares Class I Shares Class R Shares Class R Shares Class R Shares Maximum sales charge (load) imposed on purchases None None None None None None None Maximum deferred sales charge (load) None None None None None None None Redemption/Exchange Fee(2) 1.00% 1.00% 1.00% 1.00% 1.00% 1.00% 1.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees 0.85% 0.85% 0.85% 0.85% 0.65% 0.65% 0.85% Distribution and Service (12b-1) Fees 0.25% None 0.25% None 0.25% 0.25% 0.25% Other Expenses(3) 0.27% 0.20% 1.04% 1.04% 0.68% 0.68% 0.68% Acquired Fund Fees and Expenses(4) 0.00% 0.00% 0.03% 0.03% 0.00% 0.00% 0.00% Total Annual Fund Operating Expenses 1.37% 1.05% 2.17% 1.92% 1.58% 1.58% 1.78% Less:Expense Reimbursement or Reduction N/A N/A -0.74%(5) -0.74%(5) 0.28% 0.28% 0.38% Net Annual Fund Operating Expenses (including Interest Expense and Acquired Fund Fees and Expenses) 1.37% 1.05% 1.43%(4)(5) 1.18%(4)(5) 1.30% 1.30% 1.40% (1) Although no sales loads or transaction fees are charged, you will be assessed a $15 fee for outgoing wire transfers, and $25 for returned checks and stop payment orders by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.Please note that this fee is subject to change. (2) Currently, the redemption/exchange fee for the Hodges Fund and Small Cap Fund applies only to those shares that have been held for 90 days or less.However, effective September30, 2009, the redemption/exchange fee for the Hodges Fund and the Small Cap Fund will apply only to those shares that have been held for 30days or less.The redemption/exchange fee for the Blue Chip 25 Fund, Equity Income Fund and Pure Contrarian Fund applies only to those shares that have been held for 30 days or less.Additionally, for the Hodges Fund, the redemption/exchange fee in the above fee table reflects the fee effective September30, 2009.Until then the redemption/exchange fee is 2.00% for both classes of the Hodges Fund.The fee is payable to each Fund and is intended to benefit the remaining shareholders by reducing the costs of short-term trading.These fees are not used to pay distribution or sales fees or expenses.The redemption fee will not be assessed on certain types of accounts or under certain conditions.Please see the “Redemption Fees” section of this Prospectus for a list of the types of accounts and conditions under which this fee will not be assessed. (3) Other Expenses include dividend and interest expenses (including those on short sales), custodian, transfer agency and other customary Fund expenses.For the Blue Chip 25 Fund, Equity Income Fund and Pure Contrarian Fund, “Other Expenses” are based on estimated customary Fund expenses for the current fiscal year. (4) The Funds are required to disclose Acquired Fund Fees and Expenses in the fee table above.Acquired Fund Fees and Expenses are indirect fees that a Fund incurs from investing in the shares of other investment companies (“Acquired Fund(s)”).The indirect fee represents a pro rata portion of the cumulative expenses charged by the Acquired Fund.Acquired Fund Fees and Expenses are reflected in the Acquired Fund’s net asset value.Without Acquired Fund Fees and Expenses, the Net Annual Fund Operating Expenses of the Small Cap Fund Retail Class and Institutional Class would be 1.40% and 1.15%, respectively.The Blue Chip 25 Fund, Equity Income Fund and Pure Contrarian Fund each estimate Acquired Fund Fees and Expenses will be less than 0.01% of the Fund’s average daily net assets. Table of Contents 14 (5) Except for the Hodges Fund, the Advisor has contractually agreed to reduce its fees and/or pay the Funds’ expenses (excluding Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses) in order to limit Net Annual Operating Expenses for Retail shares of the Small Cap Fund, Blue Chip 25 Fund, Equity Income Fund and Pure Contrarian Fund to 1.40%, 1.30%, 1.30% and 1.40%, respectively and Institutional shares of the Small Cap Fund to 1.15% of the Fund’s average net assets (the “Expense Caps”).The Expense Caps will remain in effect at least through July31, 2011, as reflected in the one-year period shown in the Example below, and may continue for an indefinite period thereafter as determined by the Trust’s Board of Trustees (the “Board”).The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made on behalf of the Fund in the prior three fiscal years.Any such reimbursement is subject to the Board’s review and approval.A reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Funds toward operating expenses for such fiscal year (taking into account any reimbursement) does not exceed the respective Expense Caps. Example This Example is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested and that a Fund’s operating expenses remain the same.For the Small Cap Fund, the example reflects the expense limitation agreement for the first year only within each of the years shown below.Although your actual costs may be higher or lower, under the assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Hodges Fund Class R Shares $140 $435 $751 $1,647 Class I Shares $107 $332 $575 $1,272 Small Cap Fund Class R Shares $146 $446 $769 $1,682 Class I Shares $120 $368 $636 $1,400 Blue Chip 25 Fund $132 $471 N/A N/A Equity Income Fund $132 $471 N/A N/A Pure Contrarian Fund $143 $523 N/A N/A INVESTMENT OBJECTIVE Each Fund seeks long-term capital appreciation.The Equity Income Fund also seeks income.Each Fund’s investment objective is non-fundamental and may be changed without shareholder approval upon a 60-day written notice to shareholders.There is no assurance that each Fund will achieve its investment objectives. Table of Contents 15 PRINCIPAL INVESTMENT STRATEGIES Hodges Fund The Hodges Fund emphasizes the purchase of common stocks of companies of any size: • Whose shares are currently out of favor, but appear to have good prospects for a turnaround; •With rapidly growing earnings per share; or •With slower earnings growth that appears to have a predictable track record. The Advisor’s investments are typically directed to three main sectors: (a) core-growth type companies, many of which are household names, providing a foundation for long-term growth; (b) value or contrarian companies that are currently out-of-favor or undiscovered, but that the Advisor believes will be recovering or discovered; and (c) momentum-growth holdings, which are companies and industries representing unusual market interest and appreciation potential. The Advisor seeks to buy securities of companies that, in its opinion, are undervalued, reasonably priced and have the potential for continued consistent growth.The Advisor uses fundamental analysis of financial statements to select stocks of issuers that may have strong balance sheets, experienced management, above-average earnings growth potential and stocks that are attractively priced relative to their fundamental economic values. The Advisor also may purchase securities of companies in particular market segments that are currently out-of-favor if, in the Advisor’s opinion, such securities have potential for recovery.This is often referred to as a “contrarian” approach to investing. Although not a primary investment strategy, the Hodges Fund also may invest up to 25% of its net assets in some moderate growth stocks whose shares offer a high dividend yield and in the stocks of foreign companies which are U.S. dollar denominated and traded on a domestic national securities exchange, including American Depositary Receipts (“ADRs”). While economic forecasting and industry sector analysis play a part in the research effort, the Advisor’s stock selection process begins with an individual company.This is often referred to as a bottom-up approach to investing.From a group of companies that meet the Advisor’s standards, the Advisor selects the securities of those companies that it believes have the potential for above average growth of earnings over an extended period of time.Under normal market conditions, at least 55% of the value of the Hodges Fund’s total assets will be invested in common stocks selected for their growth potential. The Advisor will consider selling a security in the Hodges Fund’s portfolio if that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Hodges Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular stock.The Fund’s portfolio turnover could exceed 100% in a given year.A high portfolio turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Table of Contents 16 Small Cap Fund Under normal market conditions, the Small Cap Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in stocks of small cap companies.The Small Cap Fund defines small cap companies as those companies with a maximum market capitalization at the time of purchase no greater than the capitalization of companies within the Russell 2000® Index.As of the Russell 2000® Index’s most recent rebalancing in May 2009, the maximum capitalization of companies within the Russell 2000® Index was $1.688 billion.Companies whose capitalization rise above this level after purchase continue to be considered small cap companies for purposes of the 80% policy.New purchases of companies that once met the small cap definition and have since risen above that definition are not considered small cap companies for purposes of the 80% policy. The Advisor seeks to buy securities of companies that it believes are undervalued, under-followed and offer above average growth prospects.The Small Cap Fund’s investment style is flexible and the Small Cap Fund is not limited to investing in only value or growth stocks. The Advisor selects investments using a “bottom-up” approach, which involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors and pricing power, as well as track record and management characteristics.The Advisor seeks to identify those companies who exhibit some or all of the following characteristics: •Consistent high levels of profitability; •Prospects for rapid growth of earnings per share; •Strong balance sheets; •Competitive advantages; and •Quality management teams that are aligned with shareholder interests. The Small Cap Fund may also invest up to 20% of its net assets in the stocks of micro, mid and large capitalization companies, investment grade debt securities, U.S. government securities and other investment companies, including exchange-traded funds (“ETFs”).The Small Cap Fund may also invest up to 25% of its net assets in the equity securities of foreign issuers, including those in emerging markets, and in ADRs, European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”) consistent with the Fund’s investment objective.ADRs, EDRs and GDRs are stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange. The Advisor considers selling a security in the Small Cap Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Small Cap Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.The Fund’s portfolio turnover could exceed 100% in a given year.A high turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Blue Chip 25 Fund The Advisor’s investment approach regarding the Blue Chip25 Fund is to make strategic long-term investments in the common stocks of U.S. companies with large capitalizations.The Advisor defines large capitalization companies as those with market capitalizations that are within the range of market capitalization of companies constituting the S&P 500® Index at the time of purchase.As of December31, 2008, the average and median market capitalizations for the S&P500® Index were $15.7billion and $6.2billion, respectively.The S&P500® Index is a widely recognized, unmanaged index of 500 common stocks which are generally representative of the U.S.market as a whole.The Blue Chip25 Fund’s primary investment strategy targets a flexible approach of both value and growth stocks that have above average investment merits.The Fund will generally hold 25 positions, although from time to time, the Fund may hold as few as 20 and as many as 30 positions depending on market conditions. Table of Contents 17 Under normal market conditions, the Blue Chip25 Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) in large capitalization equity securities.In addition, the Blue Chip25 Fund pursues a buy and hold investment strategy that will generally produce lower turnover and lower transaction costs under normal market conditions than more actively traded funds.The Blue Chip25 Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined large-cap level at the time of purchase.In addition, the Fund may invest in investment-grade non-convertible debt securities, U.S.government securities and money market funds.Although not a principal investment strategy, the Blue Chip25 Fund may also invest up to 25% of its net assets in stocks of foreign companies which are U.S.dollar denominated and trade on a domestic national securities exchange, including ADRs, EDRs and GDRs. The Advisor selects investments using a “bottom-up” approach, which is largely driven by internal research.Such an approach involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors, pricing power as well as the track record and character of management.Companies that the Advisor seeks to identify using its fundamental research process are most likely to exhibit the following characteristics: · Consistent high levels of profitability; · The prospect for rapidly growing earnings per share; · Strong balance sheets; · Competitive advantages; and · Quality management teams that are aligned with shareholder interests. The Advisor will consider selling a security in the Blue Chip25 Fund’s portfolio if the Advisor believes that security has become overvalued or is believed to have reached its growth potential.Such evaluation will involve measuring the potential for additional appreciation in a security relative to its down-side risk.The Advisor will also take tax considerations into account when making a sell decision.While the Fund will be managed with consideration given to tax efficiency and will pursue and target a turnover of less than 100% in a given year, the Fund’s portfolio turnover may vary depending on market conditions in any given year. Equity Income Fund The Advisor’s investment approach regarding the Equity Income Fund is to make strategic long-term investments in income producing equity securities.The Equity Income Fund’s primary investment strategy targets a flexible approach of both preferred and common stocks, as well as various types of convertible debt securities that generate income.The Equity Income Fund seeks dividend payments that provide investors a yield that exceeds the yield of the stocks comprising the S&P
